      Case 1:20-cv-00061-DMT-CRH Document 23 Filed 08/06/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Gregory Brown,                            )
                                          )
              Plaintiff,                  ) ORDER FOR STATUS CONFERENCE
                                          )
       vs.                                )
                                          )
Weatherford U.S., L.P.; Daniel Licciardi; )
G4S Secure Solutions (USA) Inc.; Joseph )
Houle, individually,                      )
                                          ) Case No. 1:20-cv-061
              Defendants.                 )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on July 8, 2021, at 9:00 a.m.

The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 6th day of August, 2020.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
